              Case 2:19-cv-01114-BJR Document 113 Filed 01/04/21 Page 1 of 2




 1

 2

 3
                             UNITED STATES DISTRICT COURT FOR THE
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
                                         )
 6
     SETONDJI NAHUM,                     )
 7                                       )                  CASE NO. 2:19-cv-1114-BJR
                       Plaintiff,        )
 8                                       )                 ORDER DENYING MOTION FOR
                 v.                      )                 RECONSIDERATION
 9                                       )
     THE BOEING COMPANY, et al.,         )
10                                       )
                       Defendants.       )
11   ____________________________________)

12

13          Before the Court is Plaintiff Setondji Nahum’s Motion to Reconsider the Court’s recent
14   Order Granting Defendants’ Motion for Summary Judgment and Denying Plaintiff’s Motion for
15
     Summary Judgment. Dkt. Nos. 110, 112. The Court provided the facts of this case in its previous
16
     order. See Dkt. No. 110 at 2–7.
17
            Pursuant to the Western District’s Local Civil Rules, “[m]otions for reconsideration are
18

19   disfavored,” and the court “will ordinarily deny such motions in the absence of a showing of

20   manifest error in the prior ruling or a showing of new facts or legal authority which could not have

21   been brought to its attention earlier with reasonable diligence.” Local Rules W.D. Wash. LCR
22
     7(h)(1). Further, this Court’s Standing Order provides that Motions for Reconsideration that
23
     “reassert prior arguments . . . will be summarily denied.” Dkt. No. 32 at 3. Plaintiff is familiar
24
     with this standard as he has filed a motion for reconsideration after everyone of this Court’s orders,
25
                                                       1
              Case 2:19-cv-01114-BJR Document 113 Filed 01/04/21 Page 2 of 2




     see Dkt. Nos. 30, 43, 64, 78, all of which have been denied for failure to show manifest error or
 1
     new facts or legal authority, see Dkt. Nos. 33, 61, 65, 81.
 2

 3          Plaintiff’s most recent Motion fails for the same reason. He makes no showing of either

 4   manifest error in the prior ruling or new facts or legal authority. Rather, he repeats the arguments
 5   made in his Motion for Summary Judgment and opposition to Defendants’ Motion for Summary
 6
     Judgment. The Court hereby DENIES Plaintiff’s Motion.
 7

 8
             DATED this 4th day of January, 2021.
 9

10

11                                                         ____________________________
                                                           BARBARA J. ROTHSTEIN
12                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      2
